Hall, Justice.
Louise Holcombe, the executrix of H. M. Adams’ estate, and Raymond Crooke brought an action in ejectment against Ewell Gravley. All parties in this land line case claim title from a common grantor, H. M. Adams. In 1964, Adams deeded a portion of the tract to Gravley. In 1971, Mrs. Adams deeded a portion of the tract to Raymond Crooke. A portion of the tract remains in the Adams’ estate. The jury found for plaintiffs, and appellant’s motions for either judgment notwithstanding the verdict or a new trial were denied. We affirm.
The plaintiffs established their claims to the land at issue, and the defendant Gravley presented evidence on his adverse possession of the disputed land and his claim under his deed from H. M. Adams. The jury verdict for plaintiffs is supported by the record. Johnson v. Jones, 242 Ga. 319 (249 SE2d 30) (1978); Scarbor v. Scarbor, 226 Ga. 323 (175 SE2d 6) (1970).

Judgment affirmed.


All the Justices concur.

Michael R. Casper, for appellant.
Luke Frank Gore, for appellees.